Baldwin, Judge,
delivered the opinion of the court.
H/P Consultants,- Ltd. filed an application1 to register “Studio One” for a holding spray for men’s hair. The registration is opposed by Studio Girl-Hollywood, Inc., the holder of registrations of “Studio Girl” for face creams, facé powders, lipsticks, rouges, skin lotions, and nail polishés,2 and for shampoos.3
There is no issue as to opposer’s prior use. Neither party has taken testimony. The board’s decision stated:
*769The marks “STUDIO GIRL” and “STUDIO ONE” have in common the word “STUDIO” but it is well established that marks must be considered in their entireties. The mark “STUDIO GIRL” taken as a whole connotes a person whereas “STUDIO ONE” would be indicative of a place such as a television or radio studio. In other words, the marks create different commercial impressions. In addition there are differences in both sound and appearance between these marks.
We agree with the board, and therefore find that the mark “Studio One,” when applied to appellee’s men’s hair sprays, does not so resemble appellant’s mark “Studio Girl” as to be likely to cause confusion or mistake or to deceive within the meaning of 15 USC 1052(d). Accordingly, the decision of the Trademark Trial and Appeal Board4 dismissing the opposition is affirmed.

 Application serial No. 253,198, filed August 26,1966.


 Registration No. 663,916, registered July 1,1958.


 Registration No. 675,710, registered March 17,1959.


 Abstracted at 158 USP3 830.